Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 1 of 39 PageID #: 3524




                    Exhibit D
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 2 of 39 PageID #: 3525



              UNITED STATES INTERNATIONAL TRADE COMMISSION
                               Washington, D.C.

                          Before the Honorable Charles E. Bullock
                              Chief Administrative Law Judge



 In the Matter of
                                                     Investigation No. 337-TA-930
 CERTAIN LASER ABRADED DENIM
 GARMENTS



                      COMMISSION INVESTIGATIVE STAFF’S
                      INITIAL CLAIM CONSTRUCTION BRIEF




                                                Margaret D. Macdonald, Director
                                                Anne Goalwin, Supervisory Attorney
                                                Peter J. Sawert, Investigative Attorney
                                                OFFICE OF UNFAIR IMPORT INVESTIGATIONS
                                                U.S. International Trade Commission
                                                500 E Street SW, Suite 401
                                                Washington, D.C. 20436
                                                (202) 205-3228
                                                (202) 205-2158 (facsimile)

       January 14, 2015
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 3 of 39 PageID #: 3526



                                                              TABLE OF CONTENTS




 I.             INTRODUCTION ........................................................................................................................... 1
 II.            PROCEDURAL HISTORY............................................................................................................ 1
 III.           LEGAL STANDARDS .................................................................................................................... 2
      A.        Claim Construction ............................................................................................................................ 2
      B.        Indefiniteness .................................................................................................................................... 4
 IV.            DISCUSSION................................................................................................................................... 5
      A.        Disputed Claim Terms from the Asserted ’444 Patent Claims ......................................................... 6
           1.       “energy density per unit time” ...................................................................................................... 6
           2.       “continuous power” ...................................................................................................................... 9
           3.       “energy per unit time” ................................................................................................................. 11
           4. “undesired carbonization, melting or burn-through” / “undesired carbonization, melting or
           vaporization” / “undesirable burning, melting-through or carbonizing the material” ........................ 13
           5.       “controllable movable laser” ....................................................................................................... 15
      B.        Disputed Claim Terms from the Asserted ’602 Patent Claims ....................................................... 17
           1.       “speed of said specific material relative to the laser” ................................................................. 17
           2. “carbonization, undesired burn through or undesired melting of the material of the product” /
           “undesirably fully penetrating the material, carbonization of the material, melting or burn-through of
           the material” / “undesired damage” / “undesirably damaging” / “damage to the material” ............... 18
           3.       “process operating speed” ........................................................................................................... 19
           4.       “determining” / “determine” / “determined” [an operating parameter such as maximum speed]
                    20
           5.       “imperfect pattern”...................................................................................................................... 21
      C.        Disputed Claim Terms from the Asserted ’196 Patent Claims ....................................................... 22
           1.       “undesired damage” / “overetching”........................................................................................... 22
           2. “investigating the pattern to determine if the pattern includes elements which are more likely to
           cause undesired damage to the material when applied to the material by the laser” .......................... 23
           3.       “controllable movable laser” ....................................................................................................... 24
      D.        Disputed Claim Terms from the Asserted ’505 Patent Claims ....................................................... 24

                              Commission Investigative Staff’s Initial Claim Construction Brief
                                                             i
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 4 of 39 PageID #: 3527



           1.       “mathematical operation” ........................................................................................................... 24
      E.        Disputed Claim Terms from the Asserted ’972 Patent Claims ....................................................... 25
           1. “effective applied power” / “effective applied power levels” / “effective applied energy” /
           “effective output power” ..................................................................................................................... 25
 V.             CONCLUSION .............................................................................................................................. 31




                              Commission Investigative Staff’s Initial Claim Construction Brief
                                                             ii
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 5 of 39 PageID #: 3528



                                                        TABLE OF AUTHORITIES

 Cases

 ACTV, Inc. v. TheWalt Disney Co., 346 F.3d 1082 (Fed. Cir. 2003) ............................................................ 3
 Azure Networks, LLC v. Cambridge Silicon Radio International, LLC, 771 F.3d 1336, 1352 (Fed. Cir.
    2014) ....................................................................................................................................................... 20
 Brown v. 3M, 265 F.3d 1349 (Fed. Cir. 2001) .............................................................................................. 2
 Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106 (Fed. Cir. 2002) ...................................... 2
 Chimie v. PPG Indus., Inc., 402 F.3d 1371 (Fed. Cir. 2005)........................................................................ 4
 Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342 (Fed. Cir. 2005).............................................. 14
 Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005)...................................... 5
 Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-66 (1923) ..................................... 5
 Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1336 (Fed. Cir. 2010) .............................................. 5
 Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111 (Fed. Cir. 2004) ................... 2
 Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014) ............................................... 5
 Markem-Imaje Corp. v. Zipher Ltd., 657 F.3d 1293, 1301 (Fed. Cir. 2011) .............................................. 20
 Markman v. Westview Instruments Inc., 52 F.3d 969 (Fed. Cir. 1995) (en banc) .................................... 2, 3
 Microsoft Corp. v. i4i Ltd. P'ship, 131 S. Ct. 2238 (2011) ........................................................................... 4
 Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014)................................................ 4, 14
 Netword, LLC v. Centraal Corp., 242 F.3d 1347, 1352 (Fed. Cir. 2001) ................................................... 20
 Network Commerce, Inc. v. Microsoft Corp., 422 F.3d 1353 (Fed. Cir. 2005) ............................................ 4
 O2 Micro Int’lLimited v. Beyond Innovation Technology Co., 521 F.3d 1351 (Fed. Cir. 2008) .................. 2
 Phillips v.A.W.H. Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc) ..................................................... 2, 3, 4
 United States v. Adams, 383 U.S. 39, 49 (1966) ......................................................................................... 20
 Vitronics v.Conceptronic, 90 F.3d 1576 (Fed. Cir. 1996)............................................................................. 3

 Statutes

 19 U.S.C. § 1337 ........................................................................................................................................... 1
 35 U.S.C. § 112, ¶ 2 ............................................................................................................................. passim




                           Commission Investigative Staff’s Initial Claim Construction Brief
                                                         iii
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 6 of 39 PageID #: 3529



    I.       INTRODUCTION

          Pursuant to Order No. 11 setting the procedural schedule, the Commission Investigative

 Staff (the “Staff”) hereby submits its initial claim construction brief. Pursuant to the Notice of

 Institution, the Staff is participating fully in this investigation. 79 Fed. Reg. 56828-29 (Sept. 23,

 2014).

    II.      PROCEDURAL HISTORY

          Complainants RevoLaze, LLC and TechnoLines, LLC (“Complainants”) and

 Respondents Abercrombie & Fitch Co.; American Eagle Outfitters, Inc.; The Buckle, Inc.;

 Diesel S.p.A.; The Gap, Inc.; Guess?, Inc.; H&M Hennes & Mauritz AB; H&M Hennes &

 Mauritz LP; Koos Manufacturing, Inc.; Levi Strauss & Co.; Lucky Brand Dungarees, LLC; and

 VF Corporation (collectively, “Respondents”) filed their initial claim construction briefs on

 January 9, 2015. This investigation is based on a Complaint filed by Complainants on August

 18, 2014 under Section 337 of the Tariff Act of 1930, as amended, 19 U.S.C. §1337, naming

 Abercrombie & Fitch Co.; American Eagle Outfitters, Inc.; BBC Apparel Group, LLC; Gotham

 Licensing Group, LLC; The Buckle, Inc.; Buffalo International ULC; 1724982 Alberta ULC;

 Diesel S.p.A.; DL1961 Premium Denim Inc.; Eddie Bauer LLC; The Gap, Inc.; Guess?, Inc.;

 H&M Hennes & Mauritz AB; H&M Hennes & Mauritz LP; Roberto Cavalli S.p.A.; Koos

 Manufacturing, Inc.; Levi Strauss & Co.; Lucky Brand Dungarees, LLC; Fashion Box S.p.A.;

 and VF Corporation as respondents. Id. On December 22, 2014, the Chief Administrative Law

 Judge issued Initial Determinations terminating Fashion Box S.p.A., Eddie Bauer LLC, BBC

 Apparel Group, LLC, and Gotham Licensing Group, LLC from the investigation pursuant to

 settlement agreements. Order Nos. 17-19. On January 7, 2014, Complainants filed a motion to

                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                 1
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 7 of 39 PageID #: 3530



 amend the complaint and notice of institution to add additional respondents and extend the target

 date in the investigation. Mot. Dkt. No. 930-025. 1

      III.      LEGAL STANDARDS

             A. Claim Construction

             Claim construction is a matter of law. Markman v. Westview Instruments Inc., 52 F.3d

 969, 976 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370, 116 S. Ct. 1384 (1996). “When the

 parties present a fundamental dispute regarding the scope of a claim term, it is the court’s duty to

 resolve it.” O2 Micro Int’l Limited v. Beyond Innovation Technology Co., 521 F.3d 1351, 1362

 (Fed. Cir. 2008). The ordinary and customary meaning of the language of a claim to one of

 ordinary skill in the art at the time of the invention is the starting point for the analysis. Phillips

 v. A.W.H. Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc). The ordinary meaning of a

 claim term as understood by a person of ordinary skill in the art may, in some circumstances, be

 readily apparent to laymen. Brown v. 3M, 265 F.3d 1349, 1352 (Fed. Cir. 2001). Every term in a

 claim is presumed to have meaning and any construction that would render a claim term

 superfluous is discouraged. Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381

 F.3d 1111, 1119 (Fed. Cir. 2004) (“While not an absolute rule, all claim terms are presumed to

 have meaning in a claim.”); Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106,

 1115 (Fed. Cir. 2002) (“An alternative construction would render the first monitoring term

 meaningless. That construction is therefore improper; this court will not rewrite claims.”). In

 1
     The motion to amend includes a request to modify the procedural schedule in accordance with
     the requested target date extension in order to preserve the due process rights of the newly
     added respondents. Should the Chief ALJ grant the motion, the Staff reserves the right to
     modify its claim construction positions as set forth herein in response to any new discovery
     provided pursuant to a modified procedural schedule and further meet-and-confer discussions
     between the parties.
                   Commission Investigative Staff’s Initial Claim Construction Brief
                                                     2
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 8 of 39 PageID #: 3531



 short, “[t]he claims themselves provide substantial guidance as to the meaning of particular claim

 terms.” Phillips, 415 F.3d at 1314; ACTV, Inc. v. The Walt Disney Co., 346 F.3d 1082, 1088

 (Fed. Cir. 2003) (“the context of the surrounding words of the claim also must be considered in

 determining the ordinary and customary meaning of those terms”).

        Additionally, “the person of ordinary skill in the art is deemed to read the claim term not

 only in the context of the particular claim in which the disputed term appears, but in the context

 of the entire patent, including the specification.” Phillips, 415 F.3d at 1313. In construing the

 claims, the court should also consider the specification and “the patent’s prosecution history, if it

 is in evidence.” Markman, 52 F.3d at 976, 980.

        The specification may act as a dictionary, explaining the invention and defining the terms

 used in the claims, and a patentee may act as his or her own lexicographer by clearly giving

 special definition to words in the specification. Markman, 52 F.3d at 1316; Vitronics v.

 Conceptronic, 90 F.3d 1576, 1582-83 (Fed. Cir. 1996). But, the specification (and prosecution

 history) should not “enlarge, diminish or vary” the limitations of the claims. Vitronics, 90 F.3d

 at 1582-83; Markman, 52 F.3d at 979–80; Intel Corp. v. U.S. Int’l Trade Comm’n, 946 F.2d 821,

 836 (Fed. Cir. 1991) (“Where a specification does not require a limitation, that limitation should

 not be read from the specification into the claims.”).

        In addition, the prosecution history “provides evidence of how the PTO and the inventor

 understood the patent.” Phillips, 415 F.3d at 1317. As such, “it may inform the meaning of the

 claim language by demonstrating how the inventor understood the invention and whether the

 inventor limited the invention in the course of prosecution, making the claim scope narrower

 than it would otherwise be.” Id.; Vitronics, 90 F.3d at 1582-83; see also Chimie v. PPG Indus.,

                 Commission Investigative Staff’s Initial Claim Construction Brief
                                                3
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 9 of 39 PageID #: 3532



 Inc., 402 F.3d 1371, 1384 (Fed. Cir. 2005) (“The purpose of consulting the prosecution history in

 construing a claim is to exclude any interpretation that was disclaimed during prosecution.”).

         Extrinsic evidence may also be considered, if needed, to assist in determining the

 meaning or scope of technical terms in the claims. Phillips, 415 F.3d at 1317-18. Expert

 testimony may be useful to “provide background on the technology at issue, to explain how an

 invention works, to ensure that the court's understanding of the technical aspects of the patent is

 consistent with that of a person of skill in the art, or to establish that a particular term in the

 patent or the prior art has a particular meaning in the pertinent field.” Phillips, 415 F.3d at 1318.

 However, it remains the intrinsic record, including the specification and prosecution history,

 which is the most significant evidence and thus determinative for interpreting the legally

 operative meaning of patent claim language. Id. at 1317. Indeed, “[e]xpert testimony at odds

 with the intrinsic evidence must be disregarded.” Network Commerce, Inc. v. Microsoft Corp.,

 422 F.3d 1353, 1361 (Fed. Cir. 2005) (holding that unsupported conclusions concerning patent

 claims provide little support for suggested claim construction).

         B. Indefiniteness

         A patent specification must “conclude with one or more claims particularly pointing out

 and distinctly claiming the subject matter which the applicant regards as [the] invention.”

 35 U.S.C. § 112, ¶ 2. “[A] patent is invalid for indefiniteness if its claims, read in light of the

 specification delineating the patent, and the prosecution history, fail to inform, with reasonable

 certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig

 Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). A term of degree, such as “local to,” fails to

 provide sufficient notice of its scope “if it depends ‘on the unpredictable vagaries of any one

                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                 4
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 10 of 39 PageID #: 3533



 person’s opinion.’” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir.

 2014) (quoting Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir.

 2005)). Nevertheless, the Federal Circuit has held:

          We do not understand the Supreme Court to have implied in Nautilus, and we do
          not hold today, that terms of degree are inherently indefinite. Claim language
          employing terms of degree has long been found definite where it provided enough
          certainty to one of skill in the art when read in the context of the invention.

 Id. at 1370 (citing Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-66

 (1923)). To determine whether enough certainty has been provided, “we must look to the written

 description for guidance.” Id. “[A] patent which defines a claim phrase through examples may

 satisfy the definiteness requirement.” Id. at 1373 (citing Enzo Biochem, Inc. v. Applera Corp.,

 599 F.3d 1325, 1336 (Fed. Cir. 2010)) (declining to “cull out” single example as exclusive

 definition of facially subjective claim term).

    IV.      DISCUSSION

          The Staff has no objection to the agreed upon constructions for “critical operating speed”

 and “controlling a relative movement between a marking device that produces a focused beam of

 radiation which will be used to mark the material, and said material” as identified on page 8 of

 Respondents’ Opening Claim Construction Brief.




                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                 5
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 11 of 39 PageID #: 3534



          A. Disputed Claim Terms from the Asserted ’444 Patent Claims

              1. “energy density per unit time” 2

      Complainant’s Proposed             Respondents’ Proposed         Staff’s Proposed Construction
          Construction                         Construction
                                     (Continuous power (watts) /     Staff generally supports
                                     (area of spot (mm^2))) (1 /     Respondents’ proposed
                                     speed (mm/sec))                 construction. The Staff
                                                                     believes that he construction
                                     where “continuous power” is a for “continuous power,”
                                     continuous power output of      argued separately below
                                     the laser during the scribing,  should be incorporated into
                                     “area of spot” is an area of a  Respondents’ proposed
                                     spot formed by the laser beam construction of “energy
                                     on the material when the laser density per unit time” in order
                                     beam is stationary relative to  to avoid construing
                                     the material, and “speed” is a  “continuous power” in two
                                     speed of the laser beam         parts.
                                     relative to the material during
                                     the scribing.


          The Staff generally supports the Respondents’ proposed construction of “energy density

 per unit time.” In the “Background of the Invention,” the ’444 patent describes “a new energy


 2
     The term “energy density per unit time” appears in claims 1, 2, 8, 21, 33, 34, and 46 of the
     ’444 patent (claims 1, 21, and 33 are independent claims). In order to avoid duplication of
     claim language, the Staff believes that for claim 1 the Chief ALJ should construe the fuller
     phrase:
           energy density per unit time . . . where the energy density per unit time is defined
           as: (watts-sec/mm3) = (continuous power (watts)/(area of spot (mm2))(1/speed
           (mm/sec)) where continuous power is a continuous power output of the laser
           during the scribing, area of spot is an area of a spot formed by the laser beam on
           the material when the laser beam is stationary relative to the material, and speed is
           a speed of the laser beam relative to the material during the scribing.
     As will be described further, the Staff believes that the term “energy density per unit time” in
     claims 2, 8, 21, 33, 34, and 46 should be construed to have the same meaning as the quoted
     language from claim 1. Although the result with regard to claim 21 would read slightly
     awkwardly, it would not technically produce duplicative language. The Staff therefore does
     not propose construction of additional claim language with regard to claim 21.
                    Commission Investigative Staff’s Initial Claim Construction Brief
                                                      6
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 12 of 39 PageID #: 3535



 measurement called Energy Density Per Unit Time (hereinafter referred to as ‘EDPUT’)” as a

 “key[] to the invention.” Complaint Ex. 1-A, ’444 patent col.2 ll.1-4. The private parties are in

 agreement that the claim term “energy density per unit time” should be construed in accordance

 with the explicit definition of EDPUT at column 2, line 30 of the ’444 patent (below),




 which is further specifically incorporated in the language of asserted claim 1 and unasserted

 claims 17, 19, and 20. Complaint Ex. 1-A. The private parties dispute, however, whether the

 definitions of the terms of that formula (“continuous power,” “area of spot,” and “speed”) should

 also be incorporated in the construction of “energy density per unit time.” Respondents propose

 definitions for these terms, drawn from the specification, while Complainants do not.

        In the Staff’s view, there can be no dispute that the second portion of Respondents’

 proposed construction (defining the formula terms) is correct with regard to claim 1, and claims

 2 and 8 which depend therefrom, given that the same language is explicitly recited in claim 1.

 Also, claim 21, explicitly requires:

        controlling an energy density per unit time during the scribing by controlling all
        of continuous power output of the laser during scribing, area of a spot formed by
        the laser beam on the material when the laser beam is stationary relative to the
        material, and speed of the laser beam relative to the material during the scribing

 Although this language differs slightly from that of claim 1, it is clear that it imposes the same

 limitations with regard to the construction of “energy density per unit time.” Complainants do

 not address the further language of claims 1 and 21 in their Opening Claim Construction Brief.




                 Commission Investigative Staff’s Initial Claim Construction Brief
                                                7
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 13 of 39 PageID #: 3536



        This leaves only claim 33, claim 34 which depends therefrom, and claim 46.

 Complainants’ argument appears to be that definitions of “continuous power,” “area of spot,”

 and “speed” provided elsewhere are not explicitly recited in claims 33 and 46 and thus are not

 claim limitations. There are two problems with this argument. First, the EDPUT formula terms

 “continuous power,” “area of spot,” and “speed” standing alone are not self-defining. Instead,

 those phrases prompt the further questions: continuous power of what; area of what spot; speed

 of what? Second, the definitions provided in Respondents’ proposed construction are consistent

 with the explicit definitions in the ’444 patent specification, asserted claim 1 (and at least by

 inference, claim 21), and unasserted claims 17, 19, and 20. Complaint Ex. 1-A, ’444 patent col.6

 ll.40-43, 45-47, col.7 ll.7-8, claims 1, 17, 19, 20, and 21. The Staff has identified no other

 definitions of these formula terms in the ’444 patent specification, and Complainants identify no

 such examples or alternate embodiments in their Opening Claim Construction Brief.

        For these reasons, the Staff believes that “energy density per unit time” and the longer,

 relevant claim language from claim 1 should be construed as proposed by Respondents.




                 Commission Investigative Staff’s Initial Claim Construction Brief
                                                8
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 14 of 39 PageID #: 3537



              2. “continuous power” 3

    Complainant’s Proposed              Respondents’ Proposed         Staff’s Proposed Construction
         Construction                         Construction
 average power                      power output of a continuous      Staff supports Complainants’
                                    wave laser, as distinguished      proposed construction.
                                    from the power output when
                                    the laser has a temporary
                                    energy surge, or when the
                                    laser is pulsed


          The Staff supports the Complainants’ proposed construction of “continuous power.” In

 view of the ’444 patents description of the use of a pulsed laser in the described experiments, a

 person of ordinary skill in the art would have understood “continuous power” to refer to the

 average output power of the laser. See Complainants’ Opening Claim Construction Brief, Ex. A

 at ¶¶ 27-30. The possibility of different pulse frequencies and the variation in output power from

 zero at times between pulses to a high momentary value at the pulse peaks make the average

 energy per unit of time (average power) a useful way to characterize the power directed to the

 surface of the material by a pulsed laser. The Respondents’ proposed construction is based upon

 a misinterpretation of a single sentence in the ’444 patent specification that is not reasonable in

 view of the specification of the ‘444 patent as a whole. Respondents’ argument primarily rests

 on the following sentence from the ’444 patent specification: “The ‘continuous power’ is the

 continuous power output of the laser, as distinguished from the power output when the laser has

 3
     The term “continuous power” appears in asserted claims 1 and 21 of the ’444 patent (both
     claims are independent). The Staff believes that if the Chief ALJ adopts the construction of
     “energy density per unit time” proposed by the Respondents and the Staff, the construction of
     “continuous power” should be incorporated into the construction of “energy density per unit
     time” to avoid construing “continuous power” in two separate parts. Specifically, the Staff
     would replace the portion of Respondents’ construction for EDPUT that reads “where
     continuous power is a continuous power output of the laser during the scribing” with “where
     continuous power is an average power output of the laser during the scribing.”
                   Commission Investigative Staff’s Initial Claim Construction Brief
                                                   9
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 15 of 39 PageID #: 3538



 a temporary energy surge, or when the laser is pulsed.” Complaint Ex. A-1, ’444 patent col.6

 ll.40-43. Respondents read the final phrase “when the laser is pulsed” to essentially mean ‘when

 the laser is operated in a pulsed mode.’ Standing alone, that interpretation could be reasonable,

 but it is not reasonable in view of the specification as a whole.

        Another interpretation of the sentence cited by Respondents is that when the specification

 is distinguishing the output power “when the laser is pulsed,” it is intended to be read more

 literally. In other words, the specification is distinguishing “continuous power” from the output

 power of the laser during the actual pulses in a pulsed mode of operation (i.e., from the peak

 output power of the laser in a pulsed mode of operation). This reading also makes sense in

 context of the sentence itself because it is analogous to the “temporary energy surge” that is also

 referenced.

        This latter interpretation of the cited passage as intended to distinguish continuous power

 from the peak power of a pulsed laser is confirmed by looking at the broader context of the

 patent specification. The specification’s description of the experimental parameters describes the

 “Frequency” as ranging from “200 Hz-5,000 Hz” (which is not simply the inverse of the

 “Wavelength” value), suggesting that a pulsed mode laser was used. Complaint Ex. A-1, ’444

 patent at col.6 ll.28-39. Again describing the first series of experiments, the specification states

 that the “frequency (5000 Hz) and wavelength (10,600 nm) of the laser were held constant.” Id.

 at col.8 ll.10-18. Describing another experiment, the specification is even more specific with

 regard to what the frequency value describes:

        The normal operating frequency of the laser used for the experiments was 5,000
        Hz. This frequency produced a continuous line when the laser was used to scribe
        a line on the material. However, in order to create an additional effect of

                 Commission Investigative Staff’s Initial Claim Construction Brief
                                               10
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 16 of 39 PageID #: 3539



          discontinuous lines or a stitched pattern, a new technique was used to pulse the
          laser at very low frequency from about 200 Hz to about 2000 Hz.

 Id. at col.27 l.66-col.28 l.5; see also id. at col.18 ll.43-49. Moreover, the specification’s

 clarification that a continuous line was produced at the normal operating frequency only makes

 sense if the laser was being operated in a pulsed, as opposed to continuous mode. And the

 specification explicitly describes pulsing the laser at much lower frequencies. 4

          Respondents’ attempts to explain this portion of the specification away by arguing that it

 describes turning a continuous wave laser on and off rather than a pulse mode laser make little

 sense. First, manually cycling a continuous wave laser on and off up to 2000 times per second is

 simply not practicable. Second, introducing electronics to control the cycling of power to the

 laser or manipulate its optical path would in effect convert it to a pulsed laser.

          For these reasons, the Staff believes that “continuous power” should be construed as

 proposed by Complainants.

              3. “energy per unit time” 5

    Complainant’s Proposed             Respondents’ Proposed           Staff’s Proposed Construction
          Construction                       Construction
 plain and ordinary meaning         synonymous with “energy            continuous power
                                    density per unit time”


          The Staff essentially agrees with Complainants’ that “energy per unit time” should be

 given its plain and ordinary meaning and disagrees with Respondents’ argument that “energy per


 4
     There is one additional reference to a laser pulse in the specification. See Complaint Ex. A-1,
     ’444 patent col.27 ll.25-36. However, the Staff believes this reference to be inapposite to this
     argument as it appears to concern a power surge associated with the startup of the laser that
     would potentially affect both continuous wave lasers and pulse lasers.
 5
     The term “energy per unit time” appears in asserted claims 46, 69, and 72 (all independent).
                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                  11
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 17 of 39 PageID #: 3540



 unit time” is intended to have the same meaning as “energy density per unit time.” The Staff

 believes that in the context of the asserted claims, the plain and ordinary meaning of “energy per

 unit time” is a reference to the continuous power component of the EDPUT formula.

         The phrase “energy per unit time” does not appear in the ’444 patent specification.

 However, energy per unit time is another way of defining power (e.g., 1 watt = 1 joule/sec).

 Given that understanding and the lack of description of other alternate power variables, a person

 of ordinary skill in the art would have understood “energy per unit time” to be a reference to the

 continuous output power of the laser—one of three identified “laser operating parameters which

 influence EDPUT.” See Complaint, Ex. A-1 col.2 ll.1-6, 26-34, 44-52. In particular, the

 specification describes controlling the values of particular EDPUT parameters in order to control

 the EDPUT values: “[T]his invention teaches to control the continuous power and other variables

 simultaneously and within specific limits so that the EDPUT is within a range to produce the

 desired results.” Id. at col.2 ll.49-52.

         The inventor’s use of both “energy density per unit time” and “energy per unit time” in

 claim 46 and without using “said” prior to the latter term is further indication that the inventor

 did not intend the terms to be synonymous. Similarly, the language in claims 46, 69, and 72

 requiring controlling both “energy per unit time and per unit area” is further support for the

 notion that “energy per unit time” is intended as a reference to the continuous power parameter

 of EDPUT.

         For these reasons, the Staff believes that “energy per unit time” should be construed as

 continuous power.




                 Commission Investigative Staff’s Initial Claim Construction Brief
                                               12
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 18 of 39 PageID #: 3541



              4. “undesired carbonization, melting or burn-through” / “undesired
                 carbonization, melting or vaporization” / “undesirable burning, melting-
                 through or carbonizing the material” 6

    Complainant’s Proposed             Respondents’ Proposed            Staff’s Proposed Construction
          Construction                        Construction
 plain and ordinary meanig          indefinite under 35 U.S.C.          Indefinite under 35 U.S.C.
 [without further explication]      § 112, ¶ 2                          § 112, ¶ 2


          The Staff believes that these claims terms are indefinite under 35 U.S.C. § 112, ¶ 2, as

 argued by Respondents, because of the inclusion of the adjective “undesired.” Complainants

 appear to argue in their Initial Claim Construction Brief that they do not fully appreciate the

 basis of the indefiniteness argument and are therefore unprepared to fully address it.

 Complainants argue that all of the words in these claim construction have plain and ordinary

 meaning, but do not offer any explanation of that meaning or a specific proposed construction

 that would reflect the plain and ordinary meaning.

          When using the terms “carbonization,” “melting,” or “burn-through,” the ’444 patent

 specification nearly always references an undesirable condition of “complete carbonization,

 melting, and/or burn-through.” See, e.g., Complaint Ex. A-1, ’444 patent col.1 ll.51-52, col.2

 ll.12-13, 21-22, col.4 ll.54-58, col.11 ll.2-4, col.13 ll.66-67, col.15 ll.15-16, col.19 ll.51, 55-56,

 col.21 ll.3-4, col.26 ll.62-63, col.27 ll.1-3, 10-11, 41-42, 46-47, col.31 ll.30-31, 49-54, 66-67.

 There is also a single reference in the description of attempts to create “frayed look” materials of

 “complete carbonization and partial or complete burnthrough” as “intended” and thus


 6
     The tem “undesired carbonization, melting or burn-through” appears in asserted claims 1, 21,
     33 (all independent and claim 21 is missing the hyphen) of the ’444 patent. The term
     “undesired carbonization, melting or vaporization” appears in asserted claim 46. The term
     “undesirable burning, melting-through or carbonizing [of] the material” appears in asserted
     claims 69 and 72.
                   Commission Investigative Staff’s Initial Claim Construction Brief
                                                   13
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 19 of 39 PageID #: 3542



 presumptively desirable. Id. at col.18 ll.14-17. Dependent claims 4 and 23 (which depend from

 asserted claims 1 and 21, respectively) separately require that the laser is controlled to “avoid

 complete carbonization, melting and burnthrough,” strongly indicating that the inventor did not

 intend “undesired” to be synonymous with or limited to “complete” carbonization, etc. There is

 no other description in the ’444 patent specification of any factors, tests, or other objective

 indicators that would have allowed a person of ordinary skill in the art to determine whether a

 particular amount or level of “carbonization, melting or burn-through” is undesirable.

        Given the absence of objective measurements or guidance in the specification or

 prosecution history, a person of ordinary skill in the art interpreting the claims of ’444 patent

 would be left to make a subjective determination regarding what level of “carbonization,

 melting, or burn-through” would have been “undesired” or “undesirable.” A meaning of

 “undesired” that is subjective renders it indefinite under 35 U.S.C. § 112, ¶ 2. The Federal

 Circuit’s analysis of the claim term “aesthetically pleasing” in Datamize, LLC v. Plumtree

 Software, Inc., 417 F.3d 1342 (Fed. Cir. 2005) abrogated in other grounds by Nautilus, 134 S.

 Ct. at 2130, is particularly instructive here. Though applying the now-abrogated “insolubly

 ambiguous” standard, the Court in Datamize found the claim term “aesthetically pleasing” to be

 indefinite because it lacked “a workable objective standard” and was “completely dependent on a

 person’s subjective opinion.” Id. at 1350.

        The scope of claim language cannot depend solely on the unrestrained, subjective
        opinion of a particular individual purportedly practicing the invention. Some
        objective standard must be provided in order to allow the public to determine the
        scope of the claimed invention. Even if the relevant perspective is that of the
        system creator, the identity of who makes aesthetic choices fails to provide any
        direction regarding the relevant question of how to determine whether that person
        succeeded in creating an “aesthetically pleasing” look and feel for [the relevant
        feature of the claimed device]. A purely subjective construction of “aesthetically
                 Commission Investigative Staff’s Initial Claim Construction Brief
                                               14
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 20 of 39 PageID #: 3543



          pleasing” would not notify the public of the patentee’s right to exclude since the
          meaning of the claim language would depend on the unpredictable vagaries of any
          one person’s opinion of the aesthetics . . . .

 Id. (internal citation omitted). The ’444 patent’s use of the claim term “undesired carbonization,

 melting or burn-through” similarly calls for a subjective evaluation of aesthetics that is not

 bounded or guided by adequate objective principles and standards.

          For these reasons, the Staff believes that the Chief ALJ should find the

 “undesired”/“undesirable” claim terms indefinite under 35 U.S.C. § 112, ¶ 2.

              5. “controllable movable laser” 7

    Complainant’s Proposed              Respondents’ Proposed         Staff’s Proposed Construction
          Construction                        Construction
 plain and ordinary meaning –       a laser in which the laser is    able to be physically moved
 able to be controlled and          movable with respect to the      and to accept user inputs
 moved                              surface of a textile material
                                    and in which the parameters
                                    that influence “energy density
                                    per unit time” are capable of
                                    adjustment


          The Staff believes that “controllable movable laser” should generally be given its plain

 and ordinary meaning—laser that is capable of physically moving and accepting user inputs.

 While the Staff generally agrees with Complainants’ construction, the Staff clarifes that the laser

 itself must be movable (i.e., redirecting the laser’s output via mirrors, lenses, or a combination

 thereof does not result in a “movable laser”). The Staff understands this clarification to be in

 accordance with the plain and ordinary meaning of “movable laser” but believes it to be

 necessary in view of the arguments made in the Complainants Opening Claim Construction



 7
     The term “controllable movable laser” appears in asserted claim 46 (independent).
                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                 15
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 21 of 39 PageID #: 3544



 Brief. The Respondents’ proposed constructions includes additional limitations not imposed by

 the language being construed and contrary to or duplicative of other claim language.

         The Staff believes the following portion of the ’444 patent specification is particularly

 relevant with regard to the construction of the “controllable movable laser” term:

         The “speed” is the speed of the laser beam relative to the surface of the material.
         The speed can be varied by controlling the movements of the x-axis mirror 13 and
         y-axis mirror 17 illustrated in FIG. 1. In other embodiments of the invention, the
         speed can be varied by controlling the movements of the laser, the movements of
         the material, the movements of a lens, by combinations of these methods, or by
         other means.

 Complaint Ex. A-1, ’444 patent col.7 ll.7-14. Thus, the ’444 patent confirms that a “moveable

 laser” is one that literally allows for the physical movement of the laser itself (or at least the

 output portion) and not a laser that is part of a larger mechanism only allowing the manipulation

 of its output beam via mirrors, lenses, or a combination thereof. This understanding also

 comports with the context of claim 46’s other language, which further requires that the

 “controllable movable laser, hav[e] command elements which command movement of an output

 of said laser to different locations on said working surface.” Id. at col.40 ll.21-23. The ’444

 patent describes exemplary, alternate embodiments including a movable laser with regard to

 Figures 34, 36, and 43. Id. at col.4 62-64, col.5 ll.1-3, 24-27, col.32 l.63-col.33 l.25, col.33 ll.45-

 63, col.35 l.62-col.36 l.13.

         For these reasons, the Staff believes that “controllable movable laser” should be

 construed in accordance with its plain and ordinary meaning as a “laser that physically moves

 and accepts user inputs.”




                 Commission Investigative Staff’s Initial Claim Construction Brief
                                               16
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 22 of 39 PageID #: 3545



          B. Disputed Claim Terms from the Asserted ’602 Patent Claims

              1. “speed of said specific material relative to the laser” 8

    Complainant’s Proposed               Respondents’ Proposed          Staff’s Proposed Construction
          Construction                         Construction
 plain and ordinary meaning          Speed of said specific material    Staff supports Respondents’
                                     relative to the laser itself       proposed construction.


          The Staff believes that the Respondents’ proposed construction reflects the plain and

 ordinary meaning of the claim term “speed of said specific material relative to the laser.”

 Complainants’ construction adds a gloss to the plain and ordinary meaning. Complainants argue

 that the word “laser” in the disputed term refers to the beam of the laser rather than the device

 itself based upon the use of the language “laser device” in unasserted claims of the ’602 patent

 such as claims 26, 46, 59, 68, 128, and 135. However, each of those claims separately and

 specifically identifies the “laser beam” as well. Complaint Ex. 1-B, ’602 patent col.15 l.20,

 col.17 l.43 (initially identified as an “output beam”), col.20 l.17, col.21 l.29 (initially identified

 as an “output of the laser device), col.27 l.64, col.28 l.43. Moreover, claim 1 itself specifically

 references the “laser beam” when necessary, reciting “contacting a surface of said product with

 the laser beam to form a design.” Id. at col.14 ll.1-2. Unasserted claim 24, which depends from

 claim 1, describes “a laser beam generated by a CO2 laser,” indicating that the word “laser” alone

 references the device and not the output beam. Id. at col.15 l.9. Similarly, unasserted claims 57,

 104, and 146 all recite a “laser, producing a laser beam,” again indicating a distinction in the two

 terms and that the “laser” is the device rather than its output beam. Id. at col.19 l.36, col.24 l.31,

 col.29 l.45. The ’602 patent specification also uses the term “laser” to refer to the device and the

 8
     The claim term “speed of said specific material relative to the laser” appears in asserted claim
     1 (independent) of the ’602 patent.
                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                  17
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 23 of 39 PageID #: 3546



 term “laser beam” to describe the output of the device. See, e.g., id. at col.3 l.3, 21-23, col.7

 ll.30-31, col.8 ll.10-11, 23, 30-31, col.9 l.25, col.10 ll.26-27, col.13 ll.11-12. Thus, while the

 ’602 patent specification may have supported a different claim similar to claim 1 and directed to

 a speed of the material relative to the laser beam, that is not what was claimed in claim 1.

         For these reasons, the Staff believes that the ’602 patent claim term “speed of said

 specific material relative to the laser” should be construed in accordance with its plain and

 ordinary meaning as “speed of said specific material relative to the laser itself.”

             2. “carbonization, undesired burn through or undesired melting of the material
                of the product” / “undesirably fully penetrating the material, carbonization
                of the material, melting or burn-through of the material” / “undesired
                damage” / “undesirably damaging” / “damage to the material” 9

    Complainant’s Proposed            Respondents’ Proposed            Staff’s Proposed Construction
          Construction                       Construction
 plain and ordinary meanig         indefinite under 35 U.S.C.         Indefinite under 35 U.S.C.
 [without further explication]     § 112, ¶ 2                         § 112, ¶ 2


         For the same reasons described above with regard to the “undesireable” claim terms of

 the ’444 patent, the Staff believes that the Chief ALJ should find these similarly subjective terms

 of the ’602 patent to be indefinite under 35 U.S.C. § 112, ¶ 2.




 9
     These claim terms appear in asserted claims 1, 53, 73, 94, 99, 112, 120, 125, and 141 of the
     ’602 patent (all independent except claim 122).

                 Commission Investigative Staff’s Initial Claim Construction Brief
                                               18
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 24 of 39 PageID #: 3547



              3. “process operating speed” 10

    Complainant’s Proposed              Respondents’ Proposed          Staff’s Proposed Construction
           Construction                      Construction
 A speed between a threshold        A range of speeds between the      a range of speeds between a
 speed (below which undesired       speed at which the laser beam      threshold speed and a
 damage will be caused) and a       fully penetrates the material      maximum speed
 maximum speed (above which         and results in carbonization,
 a desired physical change will     complete melting and/or burn-
 not be formed) determined of       through and the speed at
 a specific material to be          which a design cannot be
 marked                             formed on the fabric


          Each of the private parties’ proposed constructions largely restates language already used

 in claim 73 to define the “threshold speed” and “maximum speed” that bound the “process

 operating speed,” and therefore add little clarity. The only substantive differences in the

 proposed constructions of the Complainants and Respondents are related to the meaning of the

 term “undesired damage,” which is being argued separately, and whether the process operating

 speed is a single speed or range of speeds. The Staff believes that first issue will be resolved by

 the Chief ALJ’s construction of “undesired damage.” With respect to the second issue, the Staff

 agrees with Respondents that “process operating speed” is a term that is particularly and

 specifically defined by the ’602 specification as a “range of speeds” distinguishable from a single

 “critical operating speed,” as Complainants contend. See Complaint Ex. 1-B, ’602 patent col.3

 ll.45-52, col.4 ll.29-33, Tables I & II. Should the private parties further clarify their positions in

 their reply briefs, the Staff reserves the right to further address this claim term in accordance

 with those clarifications.



 10
      The claim term “process operating speed” appears in asserted claims 73, 75, 76, 81-86, 95,
      and 96 of the ’602 patent (claim 73 is independent).
                   Commission Investigative Staff’s Initial Claim Construction Brief
                                                   19
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 25 of 39 PageID #: 3548



              4. “determining” / “determine” / “determined” [an operating parameter such
                 as maximum speed] 11

    Complainant’s Proposed              Respondents’ Proposed         Staff’s Proposed Construction
          Construction                       Construction
 plain and ordinary meaning         defining, based upon              The Staff supports
                                    experimental data                 Respondents’ proposed
                                                                      construction.


          The Staff believes that the claimed operating parameter determinations should be

 restricted to those defined based upon experimental data. These determinations are key aspects

 of the asserted method claims of the ’602 patent. The ’602 patent specification only discloses

 one method for identifying operating parameters such as maximum speed, threshold speed,

 process operating speed, and critical operating speed. The specification discloses conducting

 statistically designed experiments. Complaint Ex. 1-B, ’602 patent col.3 ll.59-63, col.4 ll.33-39.

 “[I]t ‘is fundamental that claims are to be construed in light of the specifications and both are to

 be read with a view to ascertaining the invention.’” Markem-Imaje Corp. v. Zipher Ltd., 657

 F.3d 1293, 1301 (Fed. Cir. 2011) (quoting United States v. Adams, 383 U.S. 39, 49 (1966)).

 “‘Although the specification need not present every embodiment or permutation of the invention

 and the claims are not limited to the preferred embodiment of the invention, neither do the claims

 enlarge what is patented beyond what the inventor has described as the invention.’” Azure

 Networks, LLC v. Cambridge Silicon Radio International, LLC, 771 F.3d 1336, 1352 (Fed. Cir.

 2014) (quoting Netword, LLC v. Centraal Corp., 242 F.3d 1347, 1352 (Fed. Cir. 2001)).

          In view of the absence of any description of any methodology other than experimentation

 for determining the critical, claimed operating parameters in the ’602 patent specification, the

 11
      These claim terms appear in asserted claims 1, 53, 73, 94, 99, 112, 120, 122, 125, and 141 of
      the ’602 patent (all independent except for claim 122).
                   Commission Investigative Staff’s Initial Claim Construction Brief
                                                    20
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 26 of 39 PageID #: 3549



 Staff believes the “determining” claim terms should be construed as “defining, based upon

 experimental data.”

              5. “imperfect pattern” 12

    Complainant’s Proposed            Respondents’ Proposed          Staff’s Proposed Construction
          Construction                       Construction
 plain and ordinary meanig         indefinite under 35 U.S.C.        indefinite under 35 U.S.C.
 [without further explication]     § 112, ¶ 2                        § 112, ¶ 2


          In claim 112 of the ’602 patent, the claim term “imperfect pattern” appears to be

 associated with less than the desired change in the material, whereas in claim 125 the claim term

 “imperfect pattern” appears to be associated with excessive damage of the material. In any case,

 whether it is meant to have a wholly separate meaning or be associated with insufficient

 alteration or excessive damage of the material, an “imperfect pattern” calls for a subjective,

 aesthetic determination. As before, the ’602 patent specification discloses no reasonably

 objective standard or measure for determining whether a pattern is “imperfect.” Thus, for the

 same reasons described above with regard to the “undesirable” claim terms of the ’444 patent,

 the Staff believes that the Chief ALJ should find the term “imperfect pattern” of the ’602 patent

 to be indefinite under 35 U.S.C. § 112, ¶ 2.




 12
      The claim term “imperfect pattern” appears in asserted claims 112 and 125 (both independent)
      of the ’602 patent.
                   Commission Investigative Staff’s Initial Claim Construction Brief
                                                  21
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 27 of 39 PageID #: 3550



          C. Disputed Claim Terms from the Asserted ’196 Patent Claims

              1. “undesired damage” / “overetching” 13

    Complainant’s Proposed             Respondents’ Proposed          Staff’s Proposed Construction
          Construction                        Construction
 plain and ordinary meanig          indefinite under 35 U.S.C.        undesired damage - indefinite
 [without further explication]      § 112, ¶ 2                        under 35 U.S.C. § 112, ¶ 2

                                                                      overetching – creation of a
                                                                      hole in the material


          For the same reasons described above with regard to the “undesirable” claim terms of the

 ’444 patent, the Staff believes that the Chief ALJ should find the term “undesired damage” of the

 ’196 patent to be indefinite under 35 U.S.C. § 112, ¶ 2.

          However, the Staff believes the claim term “overetching” to be amenable to construction.

 The term “overetching” appears only in the claims of the ’196 patent and not in the specification.

 The claim limitation in which “overetching” appears in asserted claims 11, 13, and 16 finds its

 support in the following passage from the ’196 specification:

          Adjustments to the galvanometer setting times can also help to prevent the initial
          creation of a hole when the laser beam is first turned on and the initial surge of
          energy contacts the material. The galvanometer setting times control when the
          laser beam comes on relative to when the mirrors of the mirror system start to
          move. The best adjustment is to set the galvanometer setting times so that the
          mirrors begin to move just before the laser beam comes on. Thus, the first pulse
          of energy is distributed over a wider area of material, minimizing the potential to
          create a hole in the material. Newer laser systems often automatically
          compensate for this surging in the circuitry and program.

 Complaint Ex. 1-C, ’196 patent col.28 ll.32-44. Thus, a person of ordinary skill in the art would

 reasonably conclude that “overetching” refers to creation of a hole in the material due to a power


 13
      The claim term “undesired damage” appears in asserted claim 5 of the ’196 patent. The claim
      term “overetching” appears in asserted claims 11, 13, and 16.
                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                  22
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 28 of 39 PageID #: 3551



 surge at the startup of the laser beam. This provides a reasonably objective standard by which

 the public could understand the scope of the claim. For these reasons, the Staff believes that the

 claim term “overetching” in the ’196 patent should be construed as “creation of a hole in the

 material.”

              2. “investigating the pattern to determine if the pattern includes elements which
                 are more likely to cause undesired damage to the material when applied to
                 the material by the laser”

    Complainant’s Proposed            Respondents’ Proposed           Staff’s Proposed Construction
          Construction                       Construction
 plain and ordinary meanig         indefinite under 35 U.S.C.        indefinite under 35 U.S.C.
 [without further explication]     § 112, ¶ 2                        § 112, ¶ 2


        The Staff believes this claim term to be indefinite due its inclusion of the term “undesired

 damage” as discussed above. In addition, while the ’196 patent specification provides some

 suggestions as to which types of pattern elements have the potential to cause burn-through, see

 Complaint Ex. 1-C, ’196 patent col.28 ll.2-20, the specification provides insufficient description

 for a person of ordinary skill in the art to have understood what forms of pattern investigation

 would practice the claim limitation. In other words, a particular type of investigation is claimed

 as part of the claimed method but there is insufficient information in the specification to

 determine the scope of “investigating” being claimed. For these reasons, the Staff believes that

 this limitation of claim 5 of the ’196 patent should be found indefinite under 35 U.S.C. § 112,

 ¶ 2.




                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                23
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 29 of 39 PageID #: 3552



              3. “controllable movable laser” 14

    Complainant’s Proposed              Respondents’ Proposed         Staff’s Proposed Construction
          Construction                        Construction
 plain and ordinary meaning –       a laser in which the laser is     able to be physically moved
 able to be controlled and          movable with respect to the       and to accept user inputs
 moved                              surface of a textile material
                                    and in which the parameters
                                    that influence “energy density
                                    per unit time” are capable of
                                    adjustment


          The ’196 patent resulted from a divisional application of the application leading to the

 ’444 patent and thus shares a common specification with the ’444 patent. The claim term

 “controllable movable laser” should therefore be given the same construction for the asserted

 claims of both patents.

          D. Disputed Claim Terms from the Asserted ’505 Patent Claims

              1. “mathematical operation” 15

    Complainant’s Proposed             Respondents’ Proposed          Staff’s Proposed Construction
          Construction                        Construction
 plain and ordinary meaning         indefinite under 35 U.S.C.        calculation
                                    § 112, ¶ 2


          The Staff believes that while broad, the claim term “mathematical operation” is not

 indefinite. It has a clearly understood plain and ordinary meaning, a calculation. Respondents

 appear to argue that to be definite the term “mathematical operation” must be associated with a

 particular type of calculation or specific formula used to accomplish a particular purpose. A


 14
      The claim term “controllable movable laser” appears in asserted claims 5, 11, and 16 of the
      ’196 patent.
 15
      The claim term “mathematical operation” appears in asserted claims 1 and 49 of the ’505
      patent.
                   Commission Investigative Staff’s Initial Claim Construction Brief
                                                 24
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 30 of 39 PageID #: 3553



 person of ordinary skill in the art may not have been able to understand how to implement a

 particular mathematical operation “based on said parameters to form values which are

 individualized for each of a plurality of areas,” but a person of skill in the art would have had no

 trouble understanding what was meant by a “mathematical operation.”

        E. Disputed Claim Terms from the Asserted ’972 Patent Claims

            1. “effective applied power” / “effective applied power levels” / “effective
               applied energy” / “effective output power”

    Complainant’s Proposed            Respondents’ Proposed           Staff’s Proposed Construction
           Construction                      Construction
 the cumulative amount of          indefinite under 35 U.S.C.         indefinite under 35 U.S.C.
 [power/energy] incident to an     § 112, ¶ 2                         § 112, ¶ 2
 area of a surface


        The Staff believes that these claim terms cannot be construed and thus should be found

 indefinite in view of the inadequate description of the terms in the ’972 patent specification and

 claims. The ’972 patent first states that “[t]he present application introduces the concept of

 effective applied energy” but then equates that ‘new’ term with EDPUT, referencing “effective

 applied energy to the material; [sic] previously described in U.S. Pat. No. 5,990,444 as the

 energy density per unit time level of the laser relative to the material.” Complaint Ex. 1-E, ’972

 patent col.3 ll.54-55, col.4 ll.10-12. The ’972 patent also confusingly states that “‘effective

 applied energy’ can include edput, but also includes changing scan line speed, power level or

 speed level or duty cycle of the laser. It includes changing the distance of the laser to the

 material, which can defocus the laser, and thereby change the EDPUT.” Id. at col.3 ll.57-61.

 This sentence lacks clarity because EDPUT is not measured in units of energy (Joules) but in

 Watt sec per m3, and further because the factors following “also includes” are (1) already

                 Commission Investigative Staff’s Initial Claim Construction Brief
                                               25
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 31 of 39 PageID #: 3554



 reflected by the continuous power, area of spot, and speed parameters used for calculation of

 EDPUT and (2) are also not measured in units of energy.

        Nowhere does the ’972 patent explain or describe the relationship between “effective

 applied energy” (or power) and “applied energy” (i.e., output energy). A person of ordinary skill

 in the art would have been led to believe that the use of the term “effective” was a purposeful

 choice over simply “applied energy” but left with no guidance (such as a formula, calculation, or

 measurement) as to how to determine what level of the “applied energy” was “effective.” The

 ’972 patent’s reference to “effective applied power being applied in multiple sessions or times”

 would have been similarly confusing, as measurement of energy per second added to another

 without reference to an effective time interval for each would provide information less useful

 than the two separate values. Id. at col.3 ll.63-64. For example, electric bills reference kilowatt-

 hours as a useful measure of the cumulative electrical energy used at a particular site, not a sum

 of several kilowatt measurements which will reflect of a sum of energy rate usages measured

 (less useful even than an average rate of energy use). The’972 patent further muddies the waters

 by introducing the term “effective amount of energy density per [unit] time,” again without

 explanation of the meaning of “effective” or how the term was to be distinguished from EDPUT,

 “effective applied energy,” or “effective applied power.” Id. at col.4 ll.34-36.

        This lack of clarity is reflected in the claims of the ’972 patent as well. For example,

 claim 1 recites “storing information about effective applied power levels.” Dependent claim 2

 references “said effective applied power levels” but asserted, dependent claim 19 references

 “said effective applied energy.” (emphasis added). Thus, claims 2 and 19 conflate effective

 applied power with effective applied energy without explanation. Furthermore, claim 19 states

                 Commission Investigative Staff’s Initial Claim Construction Brief
                                               26
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 32 of 39 PageID #: 3555



 that “said effective applied energy [measured in, e.g., Joules] is one of an energy density per unit

 time [measured in Watt seconds per m3], power level of a laser [measured in, e.g., Watts], a duty

 cycle of an output of a laser [measured as a percentage], a speed of movement of a laser

 [measured in, e.g., meters per second], or a distance of a laser [measured in, e.g., meters].”

 Similarly, asserted, dependent claim 11 refers to “said control of effective applied power levels”

 of claim 1, whereas claim 1 recites “a controlled energy density per unit time which depends on

 said effective applied power levels.” (Emphasis added). Furthermore, claim 11 gives no

 meaning to “effective” in “effective applied power levels,” treating it as meaning the same thing

 as applied power or output power of the laser. A person of ordinary skill in the art would have

 been left without any clear understanding of the scope of the claims because he or she could only

 guess at the meaning of the key claim terms.

          Because a person of ordinary skill in the art would not have been able to arrive at

 reasonably certain, objective definitions for the claim terms “effective applied power” and

 “effective applied energy” claim terms, the Staff believes that they are indefinite under 35 U.S.C.

 § 112, ¶ 2.

               2. “energy density per unit time” 16

      Complainant’s Proposed           Respondents’ Proposed          Staff’s Proposed Construction
          Construction                        Construction
                                    indefinite under 35 U.S.C.        should be given the same
                                    § 112, ¶ 2                        construction as the same term
                                                                      in the ’444 patent




 16
      The claim term “energy density per unit time” appears in asserted claims 1, 19, 58, 59, 87, and
      94 of the ’972 patent.
                   Commission Investigative Staff’s Initial Claim Construction Brief
                                                  27
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 33 of 39 PageID #: 3556



          Respondents’ argue the confusion and ambiguity discussed above with regard to the new

 claim terms of the ’972 patents essentially infects the “energy density per unit time” limitation

 and renders it indefinite. The Staff does not agree. The Staff believes that a person of ordinary

 skill in the art would treat the ’972 patent’s (1) specific reference to energy density per unit time

 as defined in the ’444 patent and (2) further description of the EDPUT parameters (power of the

 laser, spot size and scan speed of the laser system relative to the material) in a manner consistent

 with the definition in the ’444 patent as a clear indication that “energy density per unit time”

 should be given the same meaning in both patents. Complaint Ex. 1-E, ’972 patent col.4 ll.10-

 14. The Staff believes that the person of ordinary skill in the art’s confusion would be limited to

 the relationship of EDPUT to the newly described terms in the ’972 patent.

              3. “undesirably damage” 17

    Complainant’s Proposed            Respondents’ Proposed            Staff’s Proposed Construction
          Construction                       Construction
 plain and ordinary meanig         indefinite under 35 U.S.C.         indefinite under 35 U.S.C.
 [without further explication]     § 112, ¶ 2                         § 112, ¶ 2


          For the same reasons described above with regard to the “undesirable” claim terms of the

 ’444 patent, the Staff believes that the Chief ALJ should find the term “undesirably damage” of

 the ’972 patent to be indefinite under 35 U.S.C. § 112, ¶ 2.




 17
      The claim term “undesirably damage” appears in asserted claim 2 of the ’972 patent.
                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                28
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 34 of 39 PageID #: 3557



          F. Disputed Claim Terms from the Asserted ’815 Patent Claims

              1. “energy density per unit time” 18

      Complainant’s Proposed            Respondents’ Proposed         Staff’s Proposed Construction
          Construction                        Construction
                                    (Continuous power (watts) /       Staff believes that this claim
                                    (area of spot (mm^2))) (1 /       term should be given the same
                                    speed (mm/sec))                   construction as in the ’444
                                                                      patent.
                                    where “continuous power” is a
                                    continuous power output of
                                    the laser during the scribing,
                                    “area of spot” is an area of a
                                    spot formed by the laser beam
                                    on the material when the laser
                                    beam is stationary relative to
                                    the material, and “speed” is a
                                    speed of the laser beam
                                    relative to the material during
                                    the scribing.


          All parties appear to be in agreement that the claim term “energy density per unit time”

 should be given the same construction in the ’815 patent claims as in the ’444 patent claims.

              2. “undesirably damaging” 19

    Complainant’s Proposed             Respondents’ Proposed          Staff’s Proposed Construction
          Construction                        Construction
 plain and ordinary meanig          indefinite under 35 U.S.C.        indefinite under 35 U.S.C.
 [without further explication]      § 112, ¶ 2                        § 112, ¶ 2


          For the same reasons described above with regard to the “undesirable” claim terms of the

 ’444 patent, the Staff believes that the Chief ALJ should find the term “undesirably damaging”

 of the ’815 patent to be indefinite under 35 U.S.C. § 112, ¶ 2.

 18
      The claim term “energy density per unit time” appears in asserted claim 13 of the ’815 patent.
 19
      The claim term “undesirably damaging” appears in asserted claim 13 of the ’815 patent.
                  Commission Investigative Staff’s Initial Claim Construction Brief
                                                29
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 35 of 39 PageID #: 3558



              3. “which pattern repeats across an entire unit area of the denim” 20

    Complainant’s Proposed              Respondents’ Proposed           Staff’s Proposed Construction
          Construction                        Construction
 plain and ordinary meaning         wherein the pattern comprises      wherein said pattern is
                                    a single unit pattern that         repeatedly formed across the
                                    repeats identically across the     entire area of the denim
                                    entire area of the denim

                                    alternatively: indefinite under
                                    35 U.S.C. § 112, ¶ 2


          The Staff generally agrees with the arguments made by Respondents at pages 67-68 of

 their Opening Claim Construction Brief with regard to the discussion of this claim term in the

 prosecution history of the ’815 patent, but finds their proposed construction awkward. It is true

 that repetition of a pattern will itself form a larger pattern, but the Staff finds it unnecessary and

 somewhat confusing to attempt to explicitly incorporate that truism into the construction. While

 the patentee used the phrase “single unit pattern” in the prosecution history, the Staff finds this

 language unhelpful as the same concept is conveyed without introducing new terms by the

 language in the Staff’s proposed construction: “said pattern is repeatedly formed.” The Staff

 agrees with Respondents that the pattern must repeat identically but finds it unnecessary to

 incorporate the word “identically” into its construction because it is impossible to repeat a

 pattern without it being identical. If it were not identical, it would not follow the pattern nor

 repeat the pattern. For the same reason, the Staff disagrees with Complainants’ argument that

 the repetition need not be identical. Finally, a person of ordinary skill in the art would have, in

 the absence of contrary teaching in the specification, interpreted “entire unit area of the denim”


 20
      The claim term “which pattern repeats across an entire unit area of the denim” appears in
      asserted claim 13 of the ’815 patent.
                   Commission Investigative Staff’s Initial Claim Construction Brief
                                                 30
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 36 of 39 PageID #: 3559



 to mean entire area of the denim being marked in accordance with the use of the words “across

 an entire [] area.” The portion of the prosecution history cited by Respondents serves to confirm

 that understanding.

         For these reasons, the Staff believes that “which pattern repeats across an entire unit area

 of the denim” should be construed as “wherein said pattern is repeatedly formed across the entire

 area of the denim.”

    V.      CONCLUSION

         For the foregoing reasons, the Staff believes that the disputed claim terms of the asserted

 patents should be construed as set forth above.




                                                   Respectfully submitted,

                                                   /s/ Peter Sawert
                                                   Margaret D. Macdonald, Director
                                                   Anne Goalwin, Supervisory Attorney
                                                   Peter J. Sawert, Investigative Attorney
                                                   Office of Unfair Import Investigations
                                                   U.S. International Trade Commission
                                                   500 E Street SW, Suite 401
                                                   Washington, DC 20436
                                                   202-205-3228
                                                   202-205-2158 (facsimile)
 January 14, 2015




                 Commission Investigative Staff’s Initial Claim Construction Brief
                                               31
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 37 of 39 PageID #: 3560



 Certain Laser Abraded Denim                                Investigation No. 337-TA-930
 Garments


                                       CERTIFICATE OF SERVICE

 The undersigned certifies that on January 14, 2014, he caused the foregoing COMMISSION INVESTIGATIVE
 STAFF’S INITIAL CLAIM CONSTRUCTION BRIEF to be served by hand upon Chief Administrative Law
 Judge Charles E. Bullock (2 copies) and served upon the parties (1 copy each) in the manner indicated below:



 For Complainants RevoLaze, LLP & TechnoLines, LLC:
 Mark L. Hogge, Esq.                                BY ELECTRONIC MAIL
 Dentons US LLP
 1301 K Street, N.W.                                RevoLazeITC@dentons.com
 Washington, D.C. 20005

 For Respondents Buffalo International ULC & 172498 Alberta ULC:
 Gregory F. Ahrens, Esq.                               BY ELECTRONIC MAIL
 Wood, Herron & Evans, L.L.P.
 441 Vine Street                                       gahrens@whe-law.com
 Cincinnati, OH 45202

 For Respondents H&M Hennes & Mauritz L.P. & H&M Hennes & Mauritz AB:
 Staci Jennifer Riordan, Esq.                     BY ELECTRONIC MAIL
 Nixon Peabody LLP
 555 West Fifth Street, 46th Floor                sriordan@nixonpeabody.com
 Los Angeles, CA 90013-1010

 For Respondent Diesel S.p.A.:
 Anthony W. Shaw, Esq.                                      BY ELECTRONIC MAIL
 Arent Fox LLP
 1717 K Street, NW                                          DIESELITC@arentfox.com
 Washington, DC 20006-5344

 For Respondent Koos Manufacturing, Inc.:
 Brian K. Brookley, Esq.                                    BY ELECTRONIC MAIL
 Tucker Ellis LLP
 515 South Flower Street                                    brian.brookey@tuckerellis.com
 Forty-Second Floor
 Los Angeles, CA 90071-2223

 For Respondent DL1961 Premium Denim, Inc.:
 Joseph A. Martin, Esq.                                     BY ELECTRONIC MAIL
 Archer & Greiner, P.C.
 One Centennial Square                                      jmartin@archerlaw.com
 Haddonfield, NJ 08033

 For Respondent VF Corporation:
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 38 of 39 PageID #: 3561



 Bruce S. Sostek, Esq.                                 BY ELECTRONIC MAIL
 Thompson & Knight, LLP
 1722 Routh Street, Suite 1500                         VFCorp-ITC@tklaw.com
 Dallas, TX 75201

 For Respondent Fashion Box S.p.A.:
 Peter I. Bernstein, Esq.                              BY ELECTRONIC MAIL
 Scully, Scott, Murphy, & Presser, P.C.
 400 Garden City Plaza, Suite 300                      FashionBoxITC@ssmp.com
 Garden City, New York 11530

 For Respondent Lucky Brand Dungarees, Inc.:
 Barbara A. Murphy, Esq.                               BY ELECTRONIC MAIL
 Foster, Murphy, Altman & Nickel, PC
 1899 L Street, N.W., Suite 1150                       FM-Lucky-930@fostermurphy.com
 Washington, DC 20036

 For Respondent Roberto Cavalli S.p.A.:
 Adam R. Hess, Esq.                                    BY ELECTRONIC MAIL
 Venable LLP
 557 7th Street, N.W.                                  ARHess@Venable.com
 Washington, DC 20004-1604

 For Respondent Abercrombie & Fitch Co.:
 Andrew F. Pratt, Esq.                                 BY ELECTRONIC MAIL
 Venable LLP
 557 7th Street, N.W.                                  AFPratt@Venable.com
 Washington, DC 20004-1604

 For Respondents Eddie Bauer LLC & The Buckle, Inc.:
 D. Sean Trainor, Esq.                                 BY ELECTRONIC MAIL
 Kirkland & Ellis LLP
 665 Fifteenth Street, N.W.                            930ITC@kirkland.com
 Washington, DC 20005

 For Respondent American Eagle Outfitters Inc.:
 Stephen J. Rosenman, Esq.                             BY ELECTRONIC MAIL
 Ropes & Gray LLP
 One Metro Center                                      AEO_ITC_Service@ropesgray.com
 700 12th Street, N.W., Suite 900
 Washington, DC 20005

 For Respondent Guess?, Inc.:
 Stephen R. Smith, Esq.                                BY ELECTRONIC MAIL
 Cooley LLP
 1229 Pennsylvania Avenue, N.W., Suite 700             Guess-ITC@cooley.com
 Washington, DC 20004

 For Respondent Levi Strauss & Co.:
 Louis S. Mastriani, Esq.                              BY ELECTRONIC MAIL
 Adduci Mastriani & Schaumberg LLP
 1133 Connecticut Avenue, N.W.                         LEVISTRAUSS-REVOLAZEITC@adduci.com
 Washington, DC 20036


 For Respondent The Gap, Inc.:
Case 2:19-cv-00043-JRG Document 85-4 Filed 12/06/19 Page 39 of 39 PageID #: 3562



 Marcia H. Sundeen, Esq.                             BY ELECTRONIC MAIL
 Kenyon & Kenyon LPP
 1500 K Street, N.W.                                 GapITC@kenyon.com
 Washington, DC 20005-1257

 For Respondent BBC Apparel Group, LLC:
 BBC Apparel Group                                   BY FIRST CLASS MAIL
 1407 Broadway, Suite 503
 New York, New York 10018

 For Respondent Gotham Licensing Group, LLC:
 Gotham Licensing Group, LLC                         BY FIRST CLASS MAIL
 1407 Broadway, Suite 506
 New York, New York 10018



                                       /s/ Peter Sawert
                                     Peter J. Sawert
                                     Investigative Attorney
                                     OFFICE OF UNFAIR IMPORT INVESTIGATIONS
                                     U.S. International Trade Commission
                                     500 E Street SW, Suite 401
                                     Washington, DC 20436
                                     (202) 205-2580
                                     (202) 205-2158 (facsimile)
